Title: To George Washington from John Hancock, 6 June 1777
From: Hancock, John
To: Washington, George



Sir,
Philada June 6th 1777.

I do myself the Honour to transmit sundry Resolves, wherein you will perceive the Congress have expressed the most entire Satisfaction of your Conduct relative to the Cartel for the Exchange of Prisoners, and their Approbation of your Principles and Reasoning on that Occasion; insomuch that it is their Desire you will steadily adhere to them for the future.
You will please to order a List of all the regimental Chaplains to be made out, and transmit it to Congress as soon as possible.
Your Favours of the 1st 3d and 5th Inst. were duely received & immediately laid before Congress. I have the Honour to be with the most perfect Esteem and Respect, Sir your most obed. & very hble Servt

John Hancock Presidt

